UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 Commission File No. 000-50603 LEFT BEHIND GAMES INC. (Exact name of registrant as specified in its charter) Washington 000-50603 91-0745418 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 25060 Hancock Avenue Suite 103 Box 110 Murrieta, California 92562 (Address of principal executive offices) (951) 894-6597 (Registrant’s Telephone Number) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o As of November 8, 2007, the Registrant had 93,190,048 shares of common stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis or Plan of Operation 19 Item 3. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 PART I - FINANCIAL INFORMATION Item 1Financial Statements LEFT BEHIND GAMES INC. CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2007 ASSETS (unaudited) CURRENT ASSETS: Cash $ 41,346 Accounts receivable, net 539,159 Inventories 376,857 Debt issuance costs 182,773 Prepaid expenses and other current assets 23,295 Total current assets 1,163,430 Property and equipment, net 307,132 Intangible assets, net 47,852 Other assets 52,372 $ 1,570,786 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ 1,866,645 Royalty payable to related party 250,000 Advances from related party 47,309 Notes payable 325,919 Deferred income – product sales 192,485 Deferred revenue 100,323 Total current liabilities 2,782,681 Deferred rent 7,533 Total liabilities 2,790,214 Commitments and contingencies Stockholders' deficit: Series A preferred stock, $0.001 par value; 10,000,000 shares authorized; 3,586,245 shares issued and outstanding; liquidation preference of $188,500 3,586 Common stock, $0.001 par value; 200,000,000 shares authorized;76,515,146 shares issued and outstanding 76,456 Additional paid-in capital 37,304,574 Stockholderreceivables (80,000 ) Accumulated deficit (38,524,044 ) Total stockholders' deficit (1,219,428 ) $ 1,570,786 See accompanying notes to the condensed consolidated financial statements 2 LEFT BEHIND GAMES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended September 30, For the Six Months Ended September 30, 2007 2006 2007 2006 (RESTATED) Netrevenues $ 26,561 $ - $ 141,263 $ - Costs and expenses: Cost of sales - product costs 9,375 - 83,820 - Selling, general and administrative 1,086,129 14,605,287 2,194,807 17,036,639 Product development 83,290 255,002 186,292 443,703 Total costs and expenses 1,178,794 14,860,289 2,464,919 17,480,342 Operating loss (1,152,233 ) (14,860,289 ) (2,323,656 ) (17,480,342 ) Other (expense) income: Interest expense (243,649 ) (155 ) (383,888 ) (155 ) Other income (expense) (2,717 ) (1,387 ) (2,678 ) Total other (expense) income, net (243,649 ) (2,872 ) (385,275 ) (2,833 ) Loss before provision for income taxes (1,395,882 ) (14,863,161 ) (2,708,931 ) (17,483,175 ) Provision for income taxes 2,400 800 Net loss $ (1,395,882 ) $ (14,863,161 ) $ (2,711,331 ) $ (17,483,975 ) Net loss available to common stockholders per common share: Basic and diluted $ (0.02 ) $ (0.82 ) $ (0.06 ) $ (1.03 ) Weighted average common shares outstanding: Basic and diluted 55,996,295 18,193,623 48,834,156 16,986,914 See accompanying notes to the condensed consolidated financial statements. 3 LEFT BEHIND GAMES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended September 30, 2007 2006 (RESTATED) Cash flows from operating activities: Net loss $ (2,711,331 ) $ (17,483,975 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 60,613 26,632 Amortization of debt issuance costs 270,010 Loss on disposal of assets 1,387 1,193 Beneficial conversion of notes payable to common stock 83,600 Estimated fair value of common stock issued to consultants for services 765,398 13,539,500 Estimated fair value of common stock issued to employees and directors for services 126,725 1,281,231 Changes in operating assets and liabilities: Accounts receivable 323,462 Inventories 17,748 Prepaid expenses and other current assets 15,551 (46,529 ) Other assets (45,775 ) Accounts payable and accrued expenses (171,586 ) 216,854 Deferred rent 2,276 Deferred revenue 100,000 Deferred income – product sales (363,360 ) Deferred salaries 8,258 Net cash usedin operating activities (1,579,507 ) (2,402,611 ) Cash flows from investing activities: Payments for trademarks (6,670 ) (245,580 ) Purchases of property and equipment (213,298 ) Net cash used in investing activities (6,670 ) (458,878 ) Cash flows from financing activities: Collection of stockholder note 120,000 Payment of debt issuance costs (16,900 ) Borrowings under notes payable 140,919 Principal payments under notes payable (100,056 ) Payments on advances from related party (25,691 ) Proceeds from issuance of common stock, net of issuance costs 1,614,286 4,419,117 Net cash provided by financing activities 1,612,558 4,539,117 Netincrease in cash 26,381 1,677,628 Cash at beginning of period 14,965 393,433 Cash at end of period $ 41,346 $ 46,582 See accompanying notes to condensed consolidated financial statements 4 LEFT BEHIND GAMES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended September 30, 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 11,079 $ - Income taxes $ 2,400 $ 1,600 Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock in exchange fornotes receivable $ 80,000 $ 110,000 Issuance of common stock as debt issuance costs $ 76,750 $ Exchange of equipment for settlement of accounts payable $ 1,440 $ Conversion of notes payable into common stock $ 110,000 $ See accompanying notes to condensed consolidated financial statements 5 NOTE 1– ORGANIZATION AND BASIS OF PRESENTATION ORGANIZATION In January 2006, Left Behind Games Inc. (collectively, “we”, “our,” the “Company” or “LBG”) entered into an Agreement and Plan of Merger (the “Agreement”) with Bonanza Gold, Inc., a Washington corporation (“Bonanza”), wherein Bonanza acquired LBG through the purchase of our outstanding common stock on a “1 for 1” exchange basis. Prior to the execution of the Agreement, on January 25, 2006, we effected a 2.988538 for 5 reverse stock split of both our common stock and preferred stock outstanding, resulting in 12,456,538 and 3,586,246 shares of common and preferred stock, respectively. Also prior to the execution of the Agreement, Bonanza effected a 1 for 4 reverse stock split, resulting in 1,882,204 shares of common stock outstanding. Effective February 1, 2006, Bonanza exchanged 12,456,538 and 3,586,246 shares of its common and preferred stock, respectively, for an equal number of our common and preferred shares. The acquisition was accounted for as a reverse acquisition whereby the assets and liabilities of LBG were reported at their historical cost. Bonanza had nominal amounts of assets and no significant operations at the date of the acquisition. We were incorporated on August 27, 2002 under the laws of the State of Delaware for the purpose of engaging in the business of producing, distributing and selling video games and associated products. We recently completed the development of a video game based upon the popular LEFT BEHINDseries of novels published by Tyndale House Publishers (“Tyndale”) and in November 2006 began commercially selling the video game to retail outlets nationwide. White Beacon, Inc., a Delaware Corporation (“White Beacon”), an entity beneficially owned and controlled by Troy Lyndon, our chief executive officer and Jeffrey Frichner, our former president, holds an exclusive worldwide license (the “License”) from Tyndale to develop, manufacture and distribute video games and related products based on the “LEFT BEHIND SERIES” of novels published by Tyndale. White Beacon has granted us a sublicense (the “Sublicense”) to exploit the rights and fulfill the obligations of White Beacon under the License (see Note 6). BASIS OF PRESENTATION We have prepared the accompanying unaudited condensed consolidated financial statements in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) including the instructions to Form 10-QSB and Rule 10-01 of Regulation S-X. Such rules and regulations allow us to condense and omit certain information and footnote disclosures normally included in audited financial statements prepared in accordance with accounting principles generally accepted in the United States of America. We believe these unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal, recurring adjustments)that are necessary for a fair presentation of our consolidated financial position and consolidated results of operations for the periods presented. The information included in this Form 10-QSB should be read in conjunction with the consolidated financial statements and notes thereto included in our Form 10-KSB/A for the year ended March 31, 2007. The interim unaudited consolidated financial information contained in this filing is not necessarily indicative of the results to be expected for any other interim period or for the full year ending March 31, 2008. NOTE 2 – RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS As previously disclosed in our Current Report on Form 8-K dated November 19, 2007 and filed on November 19, 2007 our Board of Directors, upon the recommendations of management, and with the concurrence of our independent registered public accounting firm, concluded on November 19, 2007 that we needed to restate our historical financial statements for the fiscal year ended March 31, 2007 and for the quarters ended December 31, 2006 and June 30, 2007. In connection with a routine periodic regulatory review by the SEC of our Form 10-KSB for the fiscal year ended March 31, 2007, our management determined that our revenue recognition policies for sales of our product were not appropriate given the limited sales history of our product.Historically, our revenue recognition policy was to record revenue upon shipment of product to our channel partners and direct customers then adjusted for a reserve to cover anticipated product returns and/or future price concessions.After considering (i) the limited sales history of our product, (ii) the limited business history with our primary channel partner and largest retail customer and (iii) the competitive conditions in the software industry, our management determined that return privileges and price protection rights granted to our customers impacted our ability to reasonably estimate returns and future price concessions, and therefore, we were unable to conclude that our sales arrangements had a fixed and determinable price at the time our inventory was shipped to customers.For sales to our primary channel partner and most significant retail customer, revenues should have been deferred until the resale of the products to the end customers, or the “sell-through method.”For sales to our on-line store customers, revenues should have been deferred until such time as the right of return privilege granted to the customers lapsed, which is 30 days from the date of sale.For sales to our Christian bookstore customers and all other customers, revenues should have been recognized on a cash receipts basis since these customers do not provide us with sell-through information and we may allow product returns from these customers from time to time. The impact on the consolidated financial statements for correcting these matters primarily resulted in recognizing deferred income on shipments until later periods and in certain cases permanent reductions in revenue when revenue was previously recognized upon shipment. 6 Furthermore, as part of the restatement process, we also determined that our largest retail customer had billed us for a $25,000 co-operative advertising campaign that we had not previously recorded as a reduction to our revenue.In connection with the restatement, we deducted the $25,000 amount from our revenue in the fiscal year ended March 31, 2007. The following table presents the effects of the restatement adjustments on the condensed consolidated financial statements for the three months ended June 30, 2007: As Previously Reported Restated Net Adjustment Condensed Consolidated Statement of Operations Net revenues $ 56,815 $ 114,702 $ 57,887 Cost of sales – product costs 20,652 74,445 53,793 Total costs and expenses 1,232,332 1,286,125 53,793 Operating loss (1,175,517 ) (1,171,423 ) 4,094 Loss before provision for income taxes (1,317,143 ) (1,313,049 ) 4,094 Net loss $ (1,319,543 ) $ (1,315,449 ) $ 4,094 Net loss per common share — basic and diluted $ (0.03 ) $ (0.03 ) $ — As Previously Reported Restated Net Adjustment Condensed Consolidated Statement of Cash Flows Net cash used in operating activities $ (902,425 ) $ (902,425 ) $ Net cash used in investing activities (6,090 ) (6,090 ) Increase in cash 904,177 904,177 NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include the accounts of LBG and, effective July 2005, include the accounts of LB Games Ukraine LLC (“LB Games Ukraine”), a variable interest entity in which LBG is the primary beneficiary. LB Games Ukraine is a related party created to improve control over software development with independent contractors internationally. All intercompany accounts and transactions have been eliminated in the unaudited condensed consolidated financial statements. 7 Risks and Uncertainties We maintain our cash accounts with a single financial institution. Accounts at this financial institution are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to $100,000. At September 30, 2007, we did not have any balances in excess of the FDIC insurance limit. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.
